Citation Nr: 1633189	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  13-11 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized medical expenses incurred at a private hospital from November 26, 2012 to November 27, 2012.


WITNESSES AT HEARING ON APPEAL

Veteran & K.H.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from February 1970 to January 1974. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2012 decision of the Department of Veterans Affairs Medical Center in Bay Pines, Florida.  The Veteran submitted a notice of disagreement in January 2013, a statement of the case was issued in March 2013, and a VA Form 9 was received in April 2013.

This appeal was remanded in March 2015 to schedule a hearing before the Board.  The requested hearing was conducted in April 2016 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran incurred unauthorized private medical expenses at the [redacted] from November 26, 2012 to November 27, 2012, for treatment of chest pain and palpitations. 
 
2.  At the time of the November 2012 treatment, service connection had not been granted for any disabilities, nor was the Veteran participating in a rehabilitation program.
 
3.  VA payment or reimbursement of the private medical care was not authorized in advance.

4.  At the time of his treatment, the Veteran had private third party medical insurance.



CONCLUSION OF LAW

Entitlement to payment or reimbursement for the cost of unauthorized medical expenses incurred at a private hospital from November 26, 2012 to November 27, 2012, is denied.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.121, 17.1000-1003, 17.1000-1008 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the claim on appeal being addressed herein have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify or assist.  This case concerns a legal determination of whether the Veteran is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§ 1725 or 1728.  Accordingly, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), which describe VA's duty to notify and assist claimants in substantiating a claim for VA benefits, do not apply.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In Barger v. Principi, 16 Vet. App. 132, 138 (2002) (involving waiver of recovery of overpayment claims), the U.S. Court of Appeals for Veterans Claims held that the provisions of the VCAA are not applicable to statutes and regulations that concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-32 and 38 C.F.R. § 17.1000-08 discuss the adjudication of claims for reimbursement of unauthorized medical expenses. 

According to 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132. 

The Board finds that VA provided the Veteran an opportunity to submit evidence establishing amounts owed to the non-VA facility for medical services provided in November 2012, and he has provided statements and testimony explaining the circumstances leading to private medical treatment provided that day.  The Veteran has not made the Board aware of any outstanding evidence that needs to be obtained.  Further, the Veteran has submitted statements and testimony in support of the appeal in which he demonstrates actual knowledge of the requirements for reimbursement of unauthorized medical services.  For these reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2016 hearing, the undersigned VLJ fully explained the issue involved.  See April 2016 Board transcript, page 5.  Also, the VLJ suggested submission of evidence that had not yet been provided.  Id. at page 10.  

A review of the record reveals no assertion by the Veteran that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony.  As such, the VLJ complied with the duties set forth in Bryant and the Board can adjudicate the claim based on the current record.



II.  Payment or Reimbursement of Unauthorized Medical Expenses

The Veteran seeks entitlement to payment or reimburse of unauthorized medical expenses from November 26, 2012 to November 27, 2012, at Cape Coral Hospital.

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54 (2015); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

When VA facilities are not capable of furnishing the care or services required, the Secretary may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3) (West 2014); 38 C.F.R. § 17.52 (2015).

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2014); Malone v. Gober, 10 Vet. App. 539 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2015).

The evidence of record demonstrates that on November 26, 2012, the Veteran sought treatment at Cape Coral Hospital for chest pains and palpitations.  The private hospital called the VA to inform them of the Veteran's admission, and a message was left.  See November 2012 Hospital Account Note.  The following day, VA informed the hospital that the Veteran was "denied due to other insurance."  Id.  

The Board first finds that the evidence does not show that the Veteran had proper prior authorization for VA payment of the private medical expenses incurred between November 26, 2012 and November 27, 2012.  In this regard, the evidence indicates that authorization was sought, but not approved.  Id.

Accordingly, the Board finds that prior authorization for the private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703.

When a Veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2014).  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability, with 38 U.S.C.A. § 1728 generally applicable when treatment pertains to a service-connected disability, and 38 U.S.C.A. § 1725 generally applicable when treatment pertains to a non-service-connected disability. 

Under 38 U.S.C.A. § 1728, there is a three-prong test for meeting the requirements of entitlement to payment or reimbursement for unauthorized medical expenses.  Failure to satisfy any of the three criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone, 10 Vet. App. at 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995). 

First, the Veteran must receive care for: (1) an adjudicated service-connected disability; (2) a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability; (3) any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; or (4) any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in Sec. 17.47(i)(2).  38 C.F.R. § 17.120(a).  Second, the services must be rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  38 C.F.R. § 17.120(b).  Third, no VA or other federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120(c). 

After a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran is not eligible for payment or reimbursement under 38 U.S.C.A. § 1728.  At the time of the hospitalization, the Veteran was not service connected for any disability.  The Veteran does not have a total disability that is permanent in nature, and was not participating in a rehabilitation program under 38 C.F.R. Chapter 31.  The Veteran has not contested these facts. 

Therefore, the Board will determine the Veteran's eligibility for payment or reimbursement under 38 U.S.C.A. § 1725.  The Veterans Millennium Health Care and Benefits Act provides that payment or reimbursement for emergency medical services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-100 3.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act."  Under the "Millennium Bill Act," VA is authorized make retroactive payments or reimbursements for qualifying emergency care furnished on or after May 29, 2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556; 66 Fed. Reg. 36,467 (2001). 

The Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Under current laws and regulations, in order to be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities, a Veteran must show that his or her treatment satisfies all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and,

(h) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided. 

38 C.F.R. § 17.1002; see also 38 U.S.C.A. § 1725.

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.  In 2012, these criteria were amended, and the following criterion was deleted: The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized). 

After a review of all of the evidence, lay and medical, the Board finds that the Veteran has failed to satisfy all of the above criteria for payment or reimbursement of unauthorized medical expenses incurred from November 26, 2012 to November 27, 2012.  See 38 U.S.C.A. § 1725, 38 C.F.R. § 17.1000-1008.  Specifically, the Board finds that the Veteran had coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment provided. 

The Veteran has not disputed that he had insurance, but instead contends that VA should provide payment or reimbursement because he has catastrophic insurance, with a very high deductible, which did not pay a large portion of his hospital bill.  See January 2013 notice of disagreement; BVA Hearing Transcript, April 2016, pg. 6.  The Board notes that 38 U.S.C.A. § 1725 was amended in February 2010.  See Pub. L. No. 111-137, § 1(a), (b), 123 Stat 3495 (2010).  Specifically, the 2010 statutory changes removed the term "or in part" from 38 U.S.C.A. § 1725(b)(3)(C) (pertaining to contractual or legal recourse against a third party); however, no such revisions were made to 38 U.S.C.A. § 1725(b)(3)(B) (pertaining to a health-plan contract).  In other words, 38 U.S.C.A. § 1725(b)(3)(B) requires that the Veteran have no entitlement to care or services under a health-plan contract, which means that any entitlement, even a partial one, bars eligibility under 38 U.S.C.A. § 1725.  The current language of § 17.1002(f), referenced above, reiterates that a Veteran is not entitled to payment or reimbursement for emergency medical services under 38 U.S.C.A. § 1725 if such Veteran has a health-plan contract for payment of reimbursement "in whole or in part" for said emergency medical services. 

The term "health-plan contract" includes an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid.  The evidence of record clearly establishes that the Veteran has health insurance coverage.  The Veteran has not disputed this fact.  Although the Veteran asserts his insurance had a very high deductible and did not cover a large portion of his expenses, it is, nevertheless, a health-plan contract.  This coverage is a bar to payment by VA.  See 38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002(f).  The Board has considered the Veteran's assertions; however, the Board is bound by the law, and its decision is dictated by the relevant statute and regulations.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

The Board finds that the Veteran is not entitled to payment or reimbursement under the provisions of 38 U.S.C.A. § 1725 because he has coverage under a health-plan contract for payment or reimbursement for the emergency treatment provided.  Because these facts are not in dispute and the law is dispositive, a further discussion as to the remaining requirements under 38 U.S.C.A. § 1725 is not needed. 

The weight of the evidence of record demonstrates that the Veteran received emergency treatment for a nonservice-connected disorder that was not shown to be associated with a service-connected disability.  The evidence of record further demonstrates that the Veteran has coverage under a health-plan contract for payment or reimbursement for the emergency medical services provided.  As such, the Board finds that the weight of the evidence demonstrates that the Veteran is not entitled to payment or reimbursement for the unauthorized medical expenses incurred from November 26, 2012 to November 27, 2012.  Because the preponderance of the evidence is against the appeal, the appeal must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board recognizes that there are financial difficulties that arise from unexpected medical expenses.  While the Board sympathizes with the Veteran's situation and the particular circumstances therein, the Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (noting that "[n]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress").  The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

Entitlement to payment or reimbursement for the cost of unauthorized medical expenses incurred at a private hospital from November 26, 2012 to November 27, 2012, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


